Case 2:20-cv-02738-FMO-SHK Document 52 Filed 09/15/21 Page 1 of 1 Page ID #:368




  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12    JEREMY WHITE,                             Case No. 2:20-cv-02738-FMO-SHK

 13                             Plaintiff,
                                                 ORDER ACCEPTING FINDINGS
 14                       v.                     AND RECOMMENDATION OF
                                                 UNITED STATES MAGISTRATE
 15    IRONWOOD STATE PRISON, et al.             JUDGE
 16                            Defendants.
 17
 18         Pursuant to 28 U.S.C. § 636, the Court has reviewed Defendant K. Pollich’s
 19   (“Defendant”) Motion to Dismiss (“MTD”), the relevant records on file, and the
 20   Report and Recommendation of the United States Magistrate Judge. No objections
 21   have been filed. The Court accepts the findings and recommendation of the
 22   Magistrate Judge. IT IS THEREFORE ORDERED that Defendant’s MTD is
 23   GRANTED with respect to Plaintiff Jeremy White’s (“Plaintiff”) due process
 24   claim, but is DENIED as to Plaintiff’s Eighth Amendment claim.
 25
 26   Dated: September 15, 2021                      /s/
 27                                          HONORABLE FERNANDO M. OLGUIN
                                             United States District Judge
 28
